DETAILED ACTION
This is the second Office Action regarding application number 17/009,071, filed on 09/01/2020, which is a continuation of PCT/EP2019/000057, filed on 02/26/2019, and which claims foreign priority to DE 102018001592.1, filed on 03/01/2018.
This action is in response to the Applicant’s Response received 03/07/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-19 are currently pending.
Claims 16-19 are new.
Claims 1, 5-7, and 9 are amended.
Claims 1-19 are examined below.
The rejection of claims 5 and 6 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-4 and 6 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 5 and 7-15 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 03/07/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner notes that a reference identified as “King et al” and “US-2019/0378050 A1) in the IDS received on 01/08/2021 may be an incorrect publication number, and the examiner requests correction from the applicant, so that this reference may be fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHAFFIN (US 4,688,068) in view of KING (US 2014/0261611 A1).
Regarding claim 1, CHAFFIN teaches a stacked multi-junction solar cell comprising: 
a stack formed of a bottom subcell, at least one middle subcell, and a top subcell (four subcells, Fig. 2), 
wherein each subcell has an emitter and a base (each subcell has a base and emitter of the p-n junction), 
wherein at least the top subcell is formed of a III-V semiconductor material or includes a III-V semiconductor material (semiconductor layers include III-V materials, col. 7, ll. 47-60), 
wherein the light passes through the top subcell to the other subcells (light necessarily passes down through each of the subcells), and 
wherein the emitter of the top subcell includes a superlattice or is formed substantially of a superlattice structure (quantum well region illustrated in Fig. 2).

    PNG
    media_image1.png
    510
    549
    media_image1.png
    Greyscale

CHAFFIN does not disclose expressly that the superlattice or the superlattice structure is only formed in the emitter of the top subcell.
KING teaches a stacked multi-junction solar cell having a superlattice-equivalent structure situated entirely within the emitter of a top subcell. Specifically, the examiner asserts that the disclosed LBAR (low bandgap absorber region) may comprise a quantum confined structure such as “quantum wells” (para. 210). KING further describes options to try where the LBAR is positioned “entirely in the emitter” (para. 26). KING further describes that an LBAR may provide a strong effect of quantum confinement when the width (thickness) is within the Angstrom-range (para. 236).
It would have been obvious to skilled artisans to modify CHAFFIN and arrange the superlattice formed of quantum wells entirely and only within the emitter of a top subcell as taught by KING as one option to try to achieve benefits such as improved current collection derived from greater charger carrier separation (quantum mechanical effects improve device efficiency as an example, KING, para. 336).

Regarding claim 2, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, wherein the superlattice is made of multiple stacked layers, wherein adjacent layers differ with regard to a composition in at least one chemical element and/or with regard to the stoichiometry (superlattice alternating layers have varying amounts for the composition elements to effectuate the quantum well structure, CHAFFIN, col. 8, ll. 26-39, that explains that varying amounts of indium and gallium were used to form the superlattice layers).

Regarding claim 3, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, wherein the emitter of the top subcell includes an additional layer in addition to the superlattice, and wherein the additional layer is part of the emitter (emitter can also include a barrier/window/buffer layer, CHAFFIN, col. 5, ll. 39-45 and 64-67).

Regarding claim 4, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, wherein the superlattice includes multiple barrier layers and multiple well layers, and wherein the barrier layers and the well layers are stacked in alternation (CHAFFIN, col. 4, ll. 43-45 describing the alternating barrier and well layers).

Regarding claim 5, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 4, wherein each barrier layer has a layer thickness of at most 6 nm and each well layer has a layer thickness of at most 8 nm (barrier and well layers may have thicknesses between 5-50 nm, CHAFFIN, col. 5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 6, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 4, wherein each barrier layer has a first dopant concentration, each well layer has a second dopant concentration, and the first dopant concentration is greater than or less than the second dopant concentration (indium is the dopant is the barrier and well layers have different concentrations of indium, CHAFFIN, col. 8).

Regarding claim 7, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, wherein the superlattice has a total thickness less than 500 nm (in CHAFFIN, if each layer is about 5 nm and there are about 30 layers then the total superlattice thickness is less than 500nm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 8, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, wherein the superlattice includes between 3 and 100 alternating layer pairs of well layers and barrier layers (CHAFFIN, Fig. 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 10, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, wherein the emitter of the top subcell includes Al (obvious to include aluminum as one possible element in the III-V subcells, CHAFFIN, col. 7, ll. 59-60).

Regarding claims 11-15, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, but does not disclose expressly that the superlattice is made as an n-InAlP/n-InGaP superlattice with n-InAlP as a barrier layer and n-InGaP as a well layer (claim 11), the superlattice is made as an n-InxGa1-xP/n-InyGa1-yP superlattice, wherein the In content in the well layers is greater than the In content in the barrier layers (claim 12), wherein the base of the top subcell is made of p-AlInGaP or at least includes p-AlInGaP (claim 13), that at least four subcells or exactly four subcells or exactly five subcells are provided, and the top subcell has a band gap between 1.75 eV and 2.1 eV, and the second subcell from the top has a band gap between 1.55 eV and 1.75 eV, and the emitter and the base of the second subcell from the top include InGaP or are made of InGaP (claim 14), or that the bottom subcell is made of Ge, and a metamorphic buffer is formed between the bottom subcell and the top subcell (claim 15).
KING teaches a superlattice with InAlP/InGaP, with varying indium and aluminum content, with a top subcell of AlInGaP and bottom Ge subcell with MM buffer layer (paras. 61-62 and Fig. 36).

    PNG
    media_image2.png
    631
    589
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHAFFIN as taught by KING with the recited components and properties in order to improve the collected photogenerated current density of the solar cell and to improve overall energy conversion efficiency (KING, para. 141).

Regarding claim 16, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 4, wherein each barrier layer (BA) has a first dopant concentration, each well layer (QW) has a second dopant concentration, but does not disclose expressly that the first dopant concentration is equal to the second dopant concentration. CHAFFIN discloses an embodiment where the dopant concentrations appear to be different, i.e. unequal.
The examiner asserts that there are only two obvious options to try with respect to the dopant concentration: equal or unequal. The examiner further asserts that no evidence or description is offered in the instant specification that identifies any substantive distinction in performance when either of the two dopant concentration options are used, and the instant specification does not describe any specific values for any dopant concentration or experimental results showing any difference in device performance. Also, the examiner asserts that selection of the elemental composition of layer materials is extremely well-known as affecting the bandgap of the material, and that the bandgap of the well and barrier layers is essential to forming the superlattice and quantum wells that produce the desired quantum confinement within the device. KING, for instance, repeatedly explores options where various dopants are added within the layers of the emitter and superlattice to affect the band gap and the charger carrier transport properties. Additionally, the examiner notes that using equal dopant concentrations within a superlattice is also already known in the art.
It would have been obvious to a skilled artisan to modify CHAFFIN and select dopant concentrations that are equal in both the barrier and well layers because this modification requires only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here, skilled artisans would understand and predict that an operable device could be constructed with the chosen modification and selection of dopant concentrations for the barrier and well layers.

Regarding claim 17, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, but does not disclose expressly that the superlattice has a total thickness between 20 nm and 100 nm.
KING further explains that the thickness of the superlattice is a design choice, and is selected based on the desired function of the LBAR superlattice, and may be chosen to have a thickness from 0-0.1 micrometer (para. 236). It would have been obvious to skilled artisans to modify CHAFFIN and select a total thickness within the claimed range since each layer in CHAFFIN’s superlattice in Figure 3 may have very small thicknesses as taught by KING in order to affect quantum confinement and crystal lattice strain. For instance, if a minimum of 3 layers is used to construct the superlattice, and each layer is 10nm, then the total thickness is 30nm.

Regarding claim 19, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell (MJ) according to claim 1, further comprising: a full-area contact layer on an underside of the stack (CHAFFIN illustrates a full-area contact layer on the understand of the stack and labeled with “OUTPUT”, Fig. 2), and wherein one or more contact fingers are on and in contact with the emitter of the top subcell (CHAFFIN illustrates a contact finger on and in contact with the emitter of the top subcell and labeled with “OUTPUT”, Fig. 2), but does not disclose expressly that each emitter is an n type and each base is a p type.
KING teaches a stacked multi-junction solar cell where each emitter is an n type and each base is a p type. The examiner also asserts that there are only two obvious-to-try configurations for a p-n junction-type solar cell: p-type emitter and n-type base, or an n-type emitter and p-type base. The examiner also asserts that the two variations are well-known to those skilled in the solar energy arts.
It would have been obvious to skilled artisans to modify CHAFFIN and try an arrangement where the emitter and base are n-type and p-type, respectively, because this modification requires only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here, skilled artisans would understand and predict that an operable device could be constructed with the chosen modification and selection of types for the emitter and base layers.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHAFFIN (US 4,688,068) in view of KING (US 2014/0261611 A1) as applied to claim 1 above, and further in view of AIKEN (US 2009/0188554 A1).
Regarding claims 9 and 18, the combination of CHAFFIN and KING teaches or would have suggested the stacked multi-junction solar cell according to claim 1, but does not disclose expressly that the superlattice has a sheet resistance of less than 1200 Ω/□ or less than 700 Ω/□.
AIKEN teaches a solar cell having III-V materials and that a layer should have a sheet resistance of less than 500 Ω/□ to maximize absorption (para. 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHAFFIN and configure the superlattice materials to have a sheet resistance within the claimed range and less than 500 Ω/□ as taught by AIKEN to maximize absorption.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721